DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14, 16-19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  As stated in the background of Applicant’s originally-filed specification, the constraints in processing power, memory, and energy in LLN devices result in substantial difficulties in effective deployment of multiple multicast topologies across a large physical region having substantially different physical characteristics.  Use of only a few multicast trees for almost all multicast traffic in a DAG can result in an unnecessarily large amount of multicast traffic that causes congestion in the LLN and wasted battery power in the LLN devices while creation of a large number of multicast trees is not feasible due to the limited memory constraints of the LLN devices that limit the amount of multicast tree topology information that can be stored by the LLN devices.  Further in the detailed description of Applicant’s originally-filed specification, Applicant’s invention seeks to address the aforementioned limitations through the generation of a multi-dimensional addressing data structure for directed multicasting of a directed multicast message relative to identified LLN properties such as LLN device location by deployment area, device type, device capacity, device operational role, etc.  Thus, multicast paths are minimized while parent network devices in the LLN can selectively forward a directed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is directed to the conclusion section of the office action mailed on 09/20/2021 as well as: 
U.S. Patent Application Publication No. 2017/0264532 (Guo et al.) – A heterogeneous network is partitioned into a set of subnetworks comprising nodes having a particular mode of operation.  The nodes route packets in a first subnetwork based on a first mode of operation and route packet in a second subnetwork based on a second mode of operation.  However, Guo does not disclose the particular extracting, receiving, extracting, and replacing steps discussed in the Allowable Subject Matter section above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NAM T TRAN/Primary Examiner, Art Unit 2452